Name: Commission Regulation (EEC) No 4004/87 of 23 December 1987 amending Regulation (EEC) No 1431/82 laying down special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: tariff policy;  economic policy;  plant product
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 377 /47 COMMISSION REGULATION (EEC ) No 4004 / 87 of 23 December 1987 amending Regulation (EEC) No 1431 / 82 laying down special measures for peas , field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1 987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( x ), as amended by Regulation (EEC) No 3985 / 87 ( 2 ) and in particular Article 15 thereof, Whereas Council Regulation (EEC ) No 2658 / 87 establishes , with effect from 1 January 1988 , a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external crade statistics of the Community ; Whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC) No 1431 / 82 ( 3 ), as last amended by Regulation (EEC) No 3127 / 86 ( 4 ), according to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance , HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1431 / 82 is replaced by the following : 'Article 1 Special measures are hereby laid down for :  peas falling within subheading 0713 10 90 of the combined nomenclature ,  field beans falling within subheading 0713 50 90 of the combined nomenclature ,  sweet lupins falling within subheading ex 1209 29 50 of the combined nomenclature .' Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President H OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 4 ) OJ No L 292 , 13 . 10 . 1986 , p. 1 .